TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00422-CR


Gallon Wayne Hodges, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT

NO. 9024040, HONORABLE MICHAEL LYNCH, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant has filed a pro se motion to dismiss counsel and to allow appellant to
represent himself on appeal.  Appellant's appointed counsel has filed a brief in this cause, an appeal
from a judgment of conviction for aggravated robbery. 
Appellant's motion is granted in part.  The appeal is abated and the cause is remanded
to the district court.  Upon remand, that court shall promptly conduct a hearing at which appellant
shall be admonished of the disadvantages of self-representation and evidence shall be developed as
to whether appellant's decision to relinquish the benefits of counsel is knowingly and voluntarily
made.  If appellant persists in his request to dismiss counsel, the district court shall allow counsel
to withdraw from the cause and make available to appellant a copy of the appellate record.  If
counsel is allowed to withdraw, the brief filed by her will be stricken.  Appellant will have thirty
days from the date of the hearing to file a pro se brief with the Clerk of this Court.
A supplemental record, including a transcription of the court reporter's notes and
copies of all orders entered by the district court, shall be filed with the Clerk of this Court by March
14, 2003.  The appeal will be returned to the docket of the Court upon receipt of the supplemental
record.
It is ordered January 31, 2003.

Before Justices Kidd, Yeakel and Patterson
Do Not Publish